DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on July 23, 2021 is acknowledged.
	Claim 3 has been canceled.
	Claims 1, 2, and 4-27 are pending.
Claims 10-13 and 15-20 stand withdrawn under 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 15, 2019.

	Claims 1, 2, 4-9, 14, and 21-27 are currently under consideration as they read on the elected invention of a polypeptide and the species of SEQ ID NO:2, which is a variant of human IgG1 Fc with three amino acid substitutions G236A/A330L/I332E (see page 21 of the specification as filed).  

For the record, instant SEQ ID NO:1 is the amino acid sequence of the Fc region of human IgG1 wildtype, SEQ ID NO:2 is the amino acid sequence of SEQ ID NO:1 consisting of three amino acid substitutions G236A/A330L/I332E (GAALIE variant), and SEQ ID NO:3 is SEQ ID NO:1 consisting five amino acid substitutions G236A/A330L/I332E/M428L/N434S (GAALIE/LS) (see page 21 of the specification as-filed).

3.	In view of applicant’s amendment, following rejections have been set forth.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  






A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	This is a New Ground of Rejection necessitated by applicant’s amendment to the claims. Claims 1, 4, 5-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lazar 1 (US 2015/0071948), Lazar 2 (7,662,925) and Desjarlais et al. (US 2007/0122406).

	Lazar 1 teaches an antibody comprising an variant Fc region of a human IgG1, wherein the variant Fc region comprises amino acid substitutions 332E/330L (e.g. see claims 16 and 43, FIG. 1a-1b).  Lazar 1 teaches the amino acid sequences of the wild type human IgG Fc regions including IgG1 Fc region (e.g. see FIG. 1a) and their known allotypes (e.g. see FIG. 2a).   

Lazar 1 teaches human IgG1 anti-CD20 antibody consisting of G236A/I332E substitutions having to all activating FcγRs including FcγRIIA(R131), FcγRIIA(H131), and FcγRIIIa without increasing the binding to the inhibitory FcγRIIb relative to the wild type human IgG1 anti-CD20 antibody (e.g. see Figures 55-56).  Lazar 1 teaches that the G236A variant mediates reduced ADCC relative to WT, due likely to its reduced affinity for FcγRIIIa and/or FcγRI. ADCC in PBMCs is potentially dominated by NK cells, which express only FcγRIIIa. Thus, the reduced ADCC of the G236A single variant is consistent with its reduced affinity for this receptor. However, combination of the G236A substitution with modifications that improve affinity for these activating receptors, for example including but not limited to substitutions at 332, provide substantially improved ADCC relative to the parent WT antibody (e.g. see FIG. 62 

	Lazar 2 teaches that the ADCC enhancements as a result in the amino acid substitutions in the Fc region are broadly applicable to antibodies, for example, significant ADCC improvements are observed for I332E (SEQ ID NO:30) trastuzumab when combined with A330L (SEQ ID NO:65) when compared to wild type antibody (e.g. see Table 66 in col. 139); the increased ADCC observed for the combination substitutions (A330L/I332E, SEQ ID NO:114) corresponds well with the enhanced binding affinity to the activating receptor FcγRIIIa (10.34 fold)  and positive FcRγIIIA fold/FcγRIIb fold (5.09) (e.g. see variant 109 in Table 62).
	
Desjarlais et al. teach a human IgG1 antibody comprising amino acid substitutions I332E/G236A (e.g. see [0248]).  Desjarlais et al. teach that off additional interest are variants containing the G236A substitutions. All of these variants have specifically enhanced affinity for FcγRIIa. G236A results in a specific enhancement of FcγRIIa binding compared to FcγRIIb binding. Indeed, the RIIa/RIIb affinity ratio of G236A-containing variants is systematically improved, having a -log(RIIa/RIIB) value of about 1.0. This value means that the variants have about a full log, or 10-fold, increased binding for FcγRIIa compared to FcγRIIb. These variants 

Desjarlais et al. teach that all Fc variants of human IgG1 Fc region comprising the G236A substitution, including I332E/G236A have favorable FcγRIIa:FcγRIIb selectivity relative to the I332E alone. Thus the results show that suboptimal G236A substitution can be combined with other substitutions that have favorable FcγR affinities to generate Fc variants with the most optimal FcγR affinity profiles (e.g. see [0186]).  Desjarlais et al. further teach that the improved FcγRII:FcγRIb profile of the I332E/G236A variant relative to the I332E single variant provides enhanced phagocytosis. Desjarlais et al. proposed that this may due to that the inhibitory receptor FcγRIIb establishes an absolute threshold of activation/repression. That is, regardless of how much affinity to FcγRIIa is improved, at a certain level of FcγRIIb engagement cellular activation and effector function is inhibited (e.g. see [0194]).  

The reference teachings differ from the instant invention by not describing G236A/A330L/I332E substitutions together.

	However, Lazar 1 teaches A330L/I332E, I332E/G236A. Lazar 2 teaches A330L/I332E. Both Lazar 1 and Lazar 2 teach that these Fc variant shows increased binding to FcγRIIa, FcγRIIIa (both isotypes). Desjarlais et al. teach G236A can be combined with other substitutions that have favorable FcγR affinities to generate Fc variants with the most optimal FcγR affinity profiles (see detailed discussion above).

	It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of the reference to produce a human IgG1 antibody comprising amino acid substitutions G236A/A330L/I332E. An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Lazar 1 teaches an antibody comprising a variant Fc region of a human IgG1, wherein the variant Fc region 

	Applicant’s arguments in conjunction with the previously filed Ravetch Declaration under 37 CFR 1.132 relevant to the new ground of rejection have been fully considered but have not been found persuasive.

	Applicant asserts that combining multiple amino acid substitutions are unpredictable. Applicant presented a Table in Exhibit B (copied below) to show that combining G236A, I332E, and A330 L is unpredictable.


    PNG
    media_image1.png
    456
    663
    media_image1.png
    Greyscale


	This is not found persuasive for following reasons:

	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 550 U.S.    , 2007 U.S. LEXIS 4745, 2007 WL 1237837, at *12 (2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").  

	Here, as indicted by the Ravetch declaration, the above summarized table were well-known results disclosed by multiple prior art. In addition, as discussed above, each of the substitutions G236A, A330L, and I332E as well as the combination substitutions G236A/I332E and A330L/I332E were discussed in detailed by the references cited above.  For example, it was well recognized in the art that G236A substitution does not result in enhanced ADCC as taught by Lazar 1 which states that that the G236A variant mediates reduced ADCC relative to WT, due 

Given that combination substitutions G236A/I332E and A330L/I332E each results in increased binding FcγRIIIa, and giving the teachings that A330L would provide favorable IIIa:IIb ration, combining G236A/A330L/I332E would be expected to produce an human IgG1 Fc variant to have increased binding to FcγRIIIa and enhanced ADCC activity as predicted by the prior art of record.  All that is required is a reasonable expectation of success, not absolute predictability of success. See In re O’Farrell, 853 F.2d 894,903 (Fed. Cir. 1988).

Applicant further argues that the anti-influenza antibodies has received recognition by the scientific community as evidenced by Bournazos et al. in Exhibit 4 and Yu et al. in Exhibit 5, Exhibit 6, praising modifying monoclonal antibodies with enhanced FcγRIIa for promising avenue to pursue.  

Contrary to applicant’s assertion, note that in Bristol-Myers Squibb Co. v. Teva Pharmaceuticals USA, Inc., the Federal Circuit affirmed the district court’s finding that BMS’s Baraclude® patent is invalid as obvious. In so doing, the court gave little weight to unexpected results characterized as reflecting a difference in “degree” rather than a difference in “kind.” This decision joins other recent Federal Circuit decisions that have found unexpected results to be not unexpected enough to prevail against a strong showing of prima facie obviousness. 
Here,  it was well recognized at the time of filing that human IgG1 Fc variants comprising G236A, A330L, and I332E have increased binding affinity to the activating Fcγ receptors including FcγRIIa and FcγRIIIa over the inhibitory FcγRIIb (see detailed discussion above). The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose.  Combining G236A/A330L/I332E substitutions would have been desirable for increased binding affinity to the activating FcγRIIa/FcγRIIIa but not increased binding to the inhibitory FcγRIIb for the reasons stated above.

	As such, applicant’s arguments have not been found persuasive.

7.	This is a New Ground of Rejection necessitated by applicant’s amendment to the claims. Claims 2 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lazar 1 (US 2015/0071948), Lazar 2 (7,662,925) and Desjarlais et al. (US 2007/0122406) in view of Chamberlain et al. (US 8,394,925).

	The teachings of Lazar 1, Lazar 2, and Desjarlais et al. have been discussed above. Lazar 1 further teaches that the Fc variant can be combined with amino acid substitutions M428L to increase biding affinity to FcRn (e.g. see [0629]). Desjarlais et al. also teach that the Fc variant can be further mutated in M428L for increased binding to FcRn and improved serum half-lives (e.g. see [0260]).

	The reference teachings differ from the instant invention by not describing 428L and 434S substitutions in the Fc region.


	It would thus be obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references to produce an antibody comprising a human IgG1 Fc region having amino acid substitutions G236A, A330L, I332E (for increased effector functions such as ADCC) and M428L/N434S (for increased binding to FcRn and increased serum half life). An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since substitutions G236A, A330L, I332E are shown to have increased binding affinity to the activating FcγRs including FcγRIIIa and FcγRIIa that correlates with enhanced ADCC activity relative to the wild type unmutated human IgG1 by Lazar1, Lazar 2, and Desjarlais et al., and Chamberlain et al. teach that mutations in the Fc region of human IgG1 would enhance the binding affinity to FcRn thereby increase serum half-life. Therefore, combining the teachings of the references following detailed methods of producing an Fc variant with amino acid substitutions in the known positions with the known amino acid residues would have been well within the skill of an ordinary artisan. Given that the combined substitutions are identical to the instantly recited 236A, 332E, 330L, 428M, and 434S the prior art Fc variant made from human IgG1 Fc would have the same amino acid sequence as the instantly claimed SEQ ID NO:3 and have the same function properties of having an extended half life as compared to the antibody having the wild-type IgG1 Fc sequence of SEQ ID NO:1 and an enhanced cytotoxic activity as compared to the antibody having the wild-type IgG1 Fc sequence of SEQ ID NO:1.  

	Applicant’s arguments and the Examiner’s rebuttal are essentially the same as discussed above.

8.	No claim is allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/CHUN W DAHLE/Primary Examiner, Art Unit 1644